UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: September 1, 2008 - August 31, 2009 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments As of August 31, 2009 Face Market Maturity Amount Value Coupon Date ) Convertible Bonds (90.1%) Consumer Discretionary (6.1%) Charming Shoppes, Inc. 1.125% 5/1/14 2,100 1,533 D.R. Horton Inc. 2.000% 5/15/14 21,034 25,977 Iconix Brand Group 1.875% 6/30/12 12,965 11,798 1 Iconix Brand Group 1.875% 6/30/12 8,455 7,694 1 International Game Technology 3.250% 5/1/14 12,540 15,989 Interpublic 4.250% 3/15/23 18,390 16,873 Liberty Media LLC 3.125% 3/30/23 11,765 11,294 1 SAKS Inc. 7.500% 12/1/13 4,020 5,412 1 Stewart Enterprises 3.125% 7/15/14 4,245 3,598 Wyndham Worldwide 3.500% 5/1/12 1,440 1,944 Consumer Staples (1.6%) Chattem Inc. 1.625% 5/1/14 11,235 10,743 Molson Coors Brewing Co. 2.500% 7/30/13 9,875 10,998 Nash Finch Co. 1.631% 3/15/35 12,895 5,239 Energy (9.2%) Alpha Natural Resources 2.375% 4/15/15 7,895 7,165 Bill Barrett Corp. 5.000% 3/15/28 10,620 9,757 Bristow Group 3.000% 6/15/38 10,625 8,633 Chesapeake Energy Corp. 2.750% 11/15/35 25,546 23,215 Chesapeake Energy Corp. 2.500% 5/15/37 10,100 8,067 GMX Resources 5.000% 2/1/13 8,595 6,683 Goodrich Petroleum Corp. 3.250% 12/1/26 14,140 12,408 Hornbeck Offshore Services 1.625% 11/15/26 12,850 10,505 Peabody Energy Corp. 4.750% 12/15/41 6,050 4,840 Pennsylvania Virginia Co. 4.500% 11/15/12 4,435 3,820 Quicksilver Resources 1.875% 11/1/24 15,255 15,140 St. Mary Land & Exploration 3.500% 4/1/27 18,705 17,489 Superior Energy Services, Inc. 1.500% 12/15/26 14,685 12,868 1 Superior Energy Services, Inc. 1.500% 12/15/26 3,440 3,014 Trico Marine 8.125% 2/1/13 7,503 6,377 Trico Marine 3.000% 1/15/27 7,415 3,272 Western Refining Inc. 0.750% 6/15/14 2,985 2,586 Financials (3.6%) 1 Cash America International, Inc. 5.250% 5/15/29 7,005 9,168 1 Digital Realty Trust LP 5.500% 4/15/29 4,800 5,604 MF Global Ltd. 9.000% 6/20/38 6,230 6,432 National Retail Properties, Inc. 5.125% 6/15/28 10,425 10,386 1 Rayonier TRS Holdings Inc. 3.750% 10/15/12 4,940 5,156 Rayonier TRS Holdings Inc. 3.750% 10/15/12 130 136 1 Rayonier TRS Holdings Inc. 4.500% 8/15/15 10,875 11,799 1 SVB Financial 3.875% 4/15/11 11,810 11,899 Health Care (24.2%) Allergan, Inc. 1.500% 4/1/26 11,630 12,735 1 Allergan, Inc. 1.500% 4/1/26 3,395 3,718 American Medical Systems Holdings, Inc. 3.250% 7/1/36 14,765 14,710 Amerigroup Corp. 2.000% 5/15/12 17,485 15,780 Amgen Inc. 0.375% 2/1/13 37,325 36,858 Amgen Inc. 0.000% 3/1/32 9,515 6,994 Beckman Coulter Inc. 2.500% 12/15/36 10,910 12,233 1 Biovail Corp. 5.375% 8/1/14 25,390 27,961 Cephalon Inc. 2.500% 5/1/14 26,345 27,300 Chemed Corp. 1.875% 5/15/14 6,130 4,973 China Medical Technologies, Inc. 3.500% 11/15/11 5,485 4,306 China Medical Technologies, Inc. 4.000% 8/15/13 4,585 2,826 Cubist Pharmaceuticals Inc. 2.250% 6/15/13 19,590 18,096 1 Cyberomnics Inc. 3.000% 9/27/12 4,310 3,276 1 Gilead Sciences Inc. 0.500% 5/1/11 15,735 19,236 Gilead Sciences Inc. 0.500% 5/1/11 1,745 2,133 Gilead Sciences Inc. 0.625% 5/1/13 9,980 12,562 1 Integra Lifesciences 2.375% 6/1/12 7,790 6,826 1 Inverness Medical Innovations Inc. 3.000% 5/15/16 8,400 8,347 Inverness Medical Innovations Inc. 3.000% 5/15/16 4,460 4,432 Invitrogen Corp. 1.500% 2/15/24 34,945 37,042 Invitrogen Corp. 3.250% 6/15/25 10,975 12,018 1 Kinetic Concepts Inc. 3.250% 4/15/15 4,260 3,823 Millipore Corp. 3.750% 6/1/26 10,350 10,376 Mylan Labratories Inc. 1.250% 3/15/12 24,795 22,842 1 Nuvasive Inc. 2.250% 3/15/13 18,140 19,342 Onyx Pharmaceutical 4.000% 8/15/16 7,485 8,149 OSI Pharmaceuticals Inc. 3.250% 9/8/23 9,680 8,760 Protein Design Labs 2.000% 2/15/12 5,080 4,940 1 PSS World Medical Inc. 3.125% 8/1/14 6,055 6,759 Teva Pharmaceutical Financial Co. BV 1.750% 2/1/26 20,023 23,502 Valeant Pharmaceuticals International 4.000% 11/15/13 95 97 1 Wilson Greatbatch 2.250% 6/15/13 6,010 5,048 Wilson Greatbatch 2.250% 6/15/13 1,540 1,294 Industrials (12.3%) 1 AAR Corp. 1.625% 3/1/14 5,110 3,897 1 Alliant Techsystems Inc. 2.750% 9/15/11 6,675 6,900 Alliant Techsystems Inc. 2.750% 9/15/11 3,910 4,042 Barnes Group Inc. 3.750% 8/1/25 7,635 7,349 Barnes Group Inc. 3.375% 3/15/27 7,065 6,288 1 Barnes Group Inc. 3.375% 3/15/27 6,080 5,411 Continental Airlines, Inc. 5.000% 6/15/23 24,095 23,673 1 Covanta Holding 3.250% 6/1/14 11,050 12,583 Covanta Holding 1.000% 2/1/27 18,330 16,405 1 General Cable Corp. 1.000% 10/15/12 5,675 4,788 General Cable Corp. 1.000% 10/15/12 395 333 General Cable Corp. 0.875% 11/15/13 4,760 4,480 JetBlue Airways Corp. 6.750% 10/15/39 2,670 3,658 JetBlue Airways Corp. 6.750% 10/15/39 1,030 1,414 L-3 Communications Corp. 3.000% 8/1/35 27,716 27,716 SunPower Corp. 4.750% 4/15/14 5,840 6,534 SunPower Corp. 1.250% 2/15/27 4,685 3,982 Suntech Power Holdings 3.000% 3/15/13 12,470 9,321 1 Suntech Power Holdings 3.000% 3/15/13 11,380 8,507 Textron Inc. 4.500% 5/1/13 20,895 28,652 Trina Solar Ltd. 4.000% 7/15/13 5,025 5,094 Triumph Group 2.625% 10/1/26 6,025 6,304 UAL Corp. 4.500% 6/30/21 575 290 Waste Connections, Inc. 3.750% 4/1/26 6,240 6,482 1 Waste Connections, Inc. 3.750% 4/1/26 4,185 4,347 Information Technology (23.0%) 1 Alliance Data System Co. 1.750% 8/1/13 7,705 6,857 Arris Group, Inc. 2.000% 11/15/26 4,635 4,913 CACI International Inc. 2.125% 5/1/14 9,215 9,538 1 CACI International Inc. 2.125% 5/1/14 1,575 1,630 Ciena Corp. 0.875% 6/15/17 13,675 8,496 Commscope Inc. 3.250% 7/1/15 11,630 14,072 CSG Systems International Inc. 2.500% 6/15/24 9,685 9,370 Earthlink Inc. 3.250% 11/15/26 12,380 13,448 EMC Corp. 1.750% 12/1/11 20,555 23,895 EMC Corp. 1.750% 12/1/13 16,575 19,641 Equinix Inc. 2.500% 4/15/12 31,010 30,545 Equinix Inc. 3.000% 10/15/14 3,180 3,081 Equinix Inc. 4.750% 6/15/16 16,140 19,913 FEI Co. 2.875% 6/1/13 3,830 3,911 Informatica Corp. 3.000% 3/15/26 17,180 18,855 1 Intel Corp. 3.250% 8/1/39 19,910 21,179 Itron Inc. 2.500% 8/1/26 9,650 10,591 1 Magma Design Automation Inc. 2.000% 5/15/10 1,264 1,201 Magma Design Automation Inc. 2.000% 5/15/10 235 223 Micron Technology Inc. 1.875% 6/1/14 43,315 33,732 Netapp Inc. 1.750% 6/1/13 23,400 23,137 ON Semiconductor 2.625% 12/15/26 34,367 35,441 1 Sybase Inc. 3.500% 8/15/29 19,880 20,576 Symantec Corp. 0.750% 6/15/11 22,420 22,672 1 Synnex Corp. 4.000% 5/15/18 7,405 8,830 TTM Technologies 3.250% 5/15/15 6,461 5,823 Verisign Inc. 3.250% 8/15/37 11,925 9,697 WebMD Corp. 1.750% 6/15/23 7,395 7,802 Materials (3.3%) 1 GoldCorp. Inc. 2.000% 8/1/14 22,590 23,748 Newmont Mining Corp. 3.000% 2/15/12 3,295 3,801 Steel Dynamics Inc. 5.125% 6/15/14 23,170 28,094 Telecommunication Services (6.3%) Qwest Communications International, Inc. 3.500% 11/15/25 34,748 34,401 1 SBA Communications Corp. 1.875% 5/1/13 47,479 41,425 1 SBA Communications Corp. 4.000% 10/1/14 14,365 14,832 Time Warner Telecom Inc. 2.375% 4/1/26 16,485 14,775 Utilities (0.5%) CMS Energy Corp. 2.875% 12/1/24 4,000 4,400 Unisource Energy Corp. 4.500% 3/1/35 5,120 4,723 Total Convertible Bonds (Cost $1,462,021) Shares Convertible Preferred Stock (8.9%) Consumer Discretionary (1.2%) Interpublic Group 5.250% 30,910 19,782 Energy (1.1%) McMoran Exploration Co. 8.000% 6,822 9,653 Whiting Petroleum Corp. 6.250% 56,130 7,185 McMoran Exploration Co. 6.750% 34,860 2,395 Financials (4.2%) Fifth Third Bank 8.500% 243,360 30,264 KeyCorp 7.750% 209,981 18,183 Bank of America Corp. 7.250% 16,410 14,174 Aspen Insurance Holdings, Ltd. 5.625% 165,460 8,066 Health Care (0.9%) Inverness Medical Innovations Inc. 3.000% 61,343 14,293 Industrials (0.2%) Continental Airlines Financial Trust 6.000% 163,300 3,113 Telecommunication Services (0.7%) Crown Castle International Corp. 6.250% 244,110 12,297 Utilities (0.6%) FPL Group Inc. 8.375% 199,700 10,260 Total Convertible Preferred Stocks (Cost $129,934) Coupon Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 2 Vanguard Market Liquidity Fund (Cost $18,032) 0.277% 18,032,453 Total Investments (100.1%) (Cost $1,609,987) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, the aggregate value of these securities was $370,380,000, representing 21.9% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Convertible Securities Fund At August 31, 2009, the cost of investment securities for tax purposes was $1,609,987,000. Net unrealized appreciation of investment securities for tax purposes was $80,233,000, consisting of unrealized gains of $122,378,000 on securities that had risen in value since their purchase and $42,145,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of August 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 I nvestments Convertible Bonds  1,522,523  Convertible Preferred Stocks 149,665   Temporary Cash Investments 18,032   Total  Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 22, 2009 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 22, 2009 VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 22, 2009 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see file Number 2-88373, and a Power of Attorney on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
